STOCK PURCHASE AGREEMENT

by and among

BPZ Energy, Inc. and
the Investors Named Herein

 
 
Dated March 8, 2006
 

1

STOCK PURCHASE AGREEMENT

This STOCK PURCHASE AGREEMENT (this “Agreement”), dated March 8, 2006, is made
by and among BPZ Energy, Inc., a Colorado corporation (the “Company”), and the
Investors named on Schedule 1.1 hereto (the “Investors”).

RECITALS

Whereas, the Company has received from each Investor a Purchaser Suitability
Questionnaire (the “Questionnaire”) relating to the transactions contemplated in
this Agreement, and each Investor has executed a Confidentiality Agreement
relating to the Company’s business and each Investor acknowledges that he has
been given full access by the Company to all information concerning the business
and financial condition, properties, operations and prospects of the Company
that Investor has deemed relevant for purposes of making the investment
contemplated by this Agreement.

Whereas, the Company proposes to issue and sell to Investors, and Investors
desire to purchase from the Company, shares of the Company’s common stock, no
par value (the “Common Stock”), on the terms set forth herein.

AGREEMENT

Now, Therefore, in consideration of the mutual covenants and agreements set
forth herein and for good and valuable consideration, the receipt and adequacy
of which are hereby acknowledged, the parties hereto agree as follows:

1. Purchase

1.1 Purchase and Sale of Stock. Subject to the terms and conditions of this
Agreement, the Company will issue and sell to each Investor, and each Investor
severally agrees to purchase from the Company, the number of shares of the
Company’s authorized but unissued Common Stock (the “Shares”) set forth with
respect to such Investor on Schedule 1.1 hereto, at a price per share equal to
$3.00. The closing (the “Closing”) of the sale of the Shares shall be effected
at the offices of the Company on March 8, 2006, or at such other time and place
as may be agreed to by the Investors and the Company (the “Closing Date”). At
the Closing, subject to the terms and conditions hereof, the Company shall cause
the issuance of the Shares purchased by such Investor from the Company, against
payment of the full amount of such Investor’s aggregate purchase price by wire
transfer of immediately available funds to the Company’s bank account.

1.2 Legends. All certificates representing the Shares shall bear the following
legend (in addition to any legend required by the blue sky or securities laws of
any state or jurisdiction to the extent such laws are applicable to the shares
represented by the certificate so legended):

“THE SHARES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933 OR THE SECURITIES LAWS OF ANY STATE AND MAY NOT BE SOLD
OR OTHERWISE DISPOSED OF EXCEPT PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT
UNDER SUCH ACT AND APPLICABLE STATE SECURITIES LAWS OR AN APPLICABLE EXEMPTION
TO THE REGISTRATION REQUIREMENTS OF SUCH ACT OR SUCH LAWS, PROVIDED THAT THE
SELLER DELIVERS TO THE COMPANY AN OPINION OF COUNSEL (WHICH OPINION AND COUNSEL
ARE REASONABLY SATISFACTORY TO THE COMPANY) CONFIRMING THE AVAILABILITY OF SUCH
EXEMPTION.”

The legend set forth above shall be removed and the Company shall issue a
certificate without such legend to the holder of the Shares upon which it is
stamped, if, unless otherwise required by state securities laws, (i) such Shares
are registered for resale under the Securities Act of 1933, as amended (the
“Securities Act”), (ii) in connection with a sale, assignment or other transfer,
such holder provides the Company with an opinion of counsel, in a generally
acceptable form, to the effect that such sale, assignment or transfer of the
Shares may be made without registration under the applicable requirements of the
Securities Act, or (iii) such holder provides the Company with reasonable
assurance that the Shares can be sold, assigned or transferred pursuant to
Rule 144 or Rule 144A promulgated under the Securities Act.

1.3 Stop Transfer Orders. All certificates representing the Shares will be
subject to a stop transfer order with the Depository Trust Company or with the
Company’s transfer agent that restricts the transfer of such shares except in
compliance with this Agreement.

2. Representations and Warranties of the Company. The Company hereby makes the
following representations and warranties to the Investors:

2.1 Organization, etc. The Company is a corporation, duly organized and validly
existing and in good standing under the laws of the State of Colorado, and is
qualified or licensed to do business and is in good standing as a foreign
corporation in each other jurisdictions in which the conduct of its business or
the ownership of property requires such qualification or licensing, except where
failure to be so qualified or licensed would not have a material adverse effect
on the financial condition or operations of the Company and its Subsidiaries (as
defined below), taken as a whole (for the Company and its Subsidiaries, a
“Material Adverse Effect”). Each company (each, a “Subsidiary”) listed on
Schedule 2.1 hereof is duly organized and validly existing and in good standing
under the laws of the jurisdiction of its organization, and is qualified or
licensed to do business and is in good standing as a foreign corporation in each
other jurisdiction in which the conduct of its business or the ownership of
property requires such qualification or licensing, except where failure to be so
qualified or licensed would not have a Material Adverse Effect. Except for the
Subsidiaries, the Company does not own, of record or beneficially, the
securities of any other entity.

2.2 Authority. The Company has the corporate power and authority to execute and
deliver this Agreement and to perform its obligations hereunder, and such action
has been duly authorized by all necessary action of the Company’s Board of
Directors. The issuance and sale of the Shares has been duly authorized and if,
as and when issued in accordance with the terms of this Agreement and delivered
to the Investors, the Shares will be duly and validly issued and outstanding,
fully paid and non-assessable and will be free of any Encumbrance (as defined
below) created by the Company, in the Company’s control, or of which the Company
has actual knowledge, other than those imposed pursuant to this Agreement and
securities laws of general application. As used in this Agreement, “Encumbrance”
shall mean any claim, lien, pledge, option, charge, easement, security interest,
deed of trust, mortgage, right of way, encroachment, private building or use
restriction, conditional sales agreement, encumbrance or other right of third
parties, whether voluntarily incurred or arising by operation of law, and
includes, without limitation, any agreement to give any of the foregoing in the
future, and any contingent sale or other title. The issuance and sale of the
Shares will not be subject to preemptive or other similar rights of any holder
of the Company’s securities.

2.3 Enforceability. This Agreement has been duly executed and delivered by the
Company and constitutes a legal, valid and binding agreement and obligation of
the Company enforceable against it in accordance with its terms subject to
bankruptcy, insolvency, reorganization, moratorium or other similar laws now or
hereafter in effect generally relating to or affecting creditors’ rights.

2.4 No Violation. Except as set forth on Schedule 2.4, the execution and the
delivery by the Company of this Agreement and the performance by the Company of
its obligations hereunder, including the issuance and sale of the Shares, does
not and will not (i) conflict with or result in a breach of the terms,
conditions or provisions of, (ii) constitute a default under, (iii) result in a
violation of, or (iv) require any authorization, consent or approval not
heretofore obtained pursuant to, any binding written or oral agreement or
instrument including, without limitation, any charter, bylaw, trust instrument,
indenture or evidence of indebtedness, lease, contract or other obligation or
commitment (each, a “Contractual Obligation”) binding upon the Company or any
Subsidiary or any of their respective properties or assets, or any law, rule,
regulation, restriction, order, writ, judgment, award, determination, injunction
or decree of any court or government, or any decision or ruling of any
arbitrator (each, a “Requirement of Law”) binding upon or applicable to the
Company or any Subsidiary or any of their respective properties or assets and
which would have a Material Adverse Effect.

2.5 Litigation. Except as set forth in Schedule 2.5 or the SEC Reports (as
defined in Section 2.7 below), there are no pending or overtly threatened
actions, claims, orders, decrees, investigations, suits or proceedings by or
before any governmental authority, arbitrator, court or administrative agency
which would have a Material Adverse Effect.

2.6 Capitalization. The authorized capital stock of the Company consists of
250,000,000 shares of Common Stock, no par value, 40,611,603 shares of which
have been validly issued and are outstanding as of March 4, 2006 (and such
issued shares are fully paid and non-assessable), and 25,000,000 shares of
preferred stock, no par value, none of which are issued or outstanding as of
March 4, 2006. Except as set forth on Schedule 2.6, the Company owns 100% of the
capital stock of each of the Subsidiaries. Except as set forth on Schedule 2.6
hereto, there do not exist any other authorized or outstanding securities,
options, warrants, calls, commitments, rights to subscribe or other instruments,
agreements or rights of any character, or any pre-emptive rights, convertible
into or exchangeable for, or requiring or relating to the issuance, transfer or
sale of, any shares of capital stock or other securities of the Company or any
Subsidiary.

2.7 Annual Report; Financial Statements. The Company’s Annual Report on Form
10-KSB/A for the year ended December 31, 2004, and Quarterly Report on Form
10-QSB for the quarter ended September 30, 2005 (the “SEC Reports”) have been
filed with the SEC and the SEC Reports complied in all material respects with
the rules of the SEC applicable to such SEC Reports on the date filed with the
SEC, and the SEC Reports did not contain, on the date of filing with the SEC,
and do not contain as of the date hereof, and the SEC Reports will not contain
as of the Closing Date, any untrue statement of a material fact, or omit to
state any material fact necessary to make the statements therein, in light of
the circumstances in which they were made, not misleading. As of the date
hereof, except as set forth in Schedule 2.7, the SEC Reports have not been
amended. All of the consolidated financial statements included in the SEC
Reports (the “Company Financial Statements”): (i) have been prepared from and on
the basis of, and are in accordance with, the books and records of the Company
and with generally accepted accounting principles applied on a basis consistent
with prior accounting periods; (ii) fairly and accurately present in all
material respects the consolidated financial condition of the Company as of the
date of each such Company Financial Statement and the results of its operations
for the periods therein specified; and (iii) in the case of the annual financial
statements, are accompanied by the audit opinion of the Company’s independent
public accountants. Except as set forth in Schedule 2.7 or in the Company
Financial Statements, as of the date hereof and as of the Closing Date, the
Company has no liabilities other than (i) liabilities which are reflected or
reserved against in the Company Financial Statements and which remain
outstanding and undischarged as of the date hereof, (ii) liabilities arising in
the ordinary course of business of the Company since December 31, 2004,
(iii) liabilities incurred as a result of the transactions described on
Schedule 2.7, or (iv) liabilities which were not required by generally accepted
accounting principles to be reflected or reserved on the Company Financial
Statements. Since September 30, 2005, except as set forth on Schedule 2.7
hereto, there has not been any event or change which has had or could reasonably
be expected to have a Material Adverse Effect and the Company has no knowledge
of any event or circumstance that would reasonably be expected to result in such
a Material Adverse Effect.

2.8 Absence of Certain Changes. Since September 30, 2005 (the “Balance Sheet
Date”), except as set forth on Schedule 2.7 hereto, and in the SEC Reports,
neither the Company nor any of its Subsidiaries has:

(a) redeemed, purchased or otherwise acquired directly or indirectly any shares
of any class or series of its capital stock, or any instrument or security which
consists of or includes a right to acquire such shares (other than repurchases
of restricted stock at cost required pursuant to agreements outstanding on the
date of this Agreement or entered into after the date of this Agreement in
compliance with the provisions hereof);

(b) paid, discharged or satisfied any claim, liability or obligation (whether
absolute, accrued, contingent or otherwise) other than the payment, discharge or
satisfaction in the ordinary course of business and consistent with past
practice of liabilities and obligations reflected or reserved against in the
Company Financial Statements Sheet or incurred in the ordinary course of
business and consistent with past practice since the Balance Sheet Date;

(c) permitted or allowed any of its material properties or assets (real,
personal or mixed, tangible or intangible) to be subjected to any mortgage,
pledge, claim, lien, security interest, encumbrance, restriction or charge of
any kind outside of the ordinary course of business;

(d) cancelled any debt or waived any claim or right of substantial value;

(e) sold, transferred, licensed, leased, pledged, mortgaged or otherwise
disposed of any of its material properties or assets (real, personal or mixed,
tangible or intangible) or any material amount of property or assets, except in
the ordinary course of business;

(f) disposed of or permitted to lapse any right to the use of any Proprietary
Rights (as defined in Section 2.14 hereof), or disposed of or disclosed to any
person or entity, other than representatives of the Investors and persons
subject to a nondisclosure agreement, any trade secret, formula, process,
know-how or other Proprietary Right not yet a matter of public knowledge;

(g) granted any material increase or accrual in or accelerated, any benefit or
compensation payable or to become payable to any officer, director, employee or
consultant, including any such increase, accrual or acceleration pursuant to any
benefit plan except in connection with a promotion or job change or any general
increase in the compensation payable or to become payable to officers, employees
or directors in the ordinary course of business, or entered into or amended in
any material way any employment, material consulting, severance, termination or
material benefit plan agreement or arrangement other than in the ordinary course
of business;

(h) declared, paid or set aside for payment any dividend or other distribution
in respect of its capital stock or redeemed, purchased or otherwise acquired,
directly or indirectly, any shares of capital stock or other securities of the
Company or any of its Subsidiaries;

(i) made any change in any method of tax or financial statement accounting or
accounting practice that would or would reasonably be expected to result in any
material change in the Company Financial Statements;

(j) paid, loaned or advanced any amount to, or sold, transferred or leased any
material properties or assets (real, personal or mixed, tangible or intangible)
to, or entered into any agreement or arrangement with, any of its officers or
directors or employees or any Affiliate (as defined in Section 7.1) of any of
its officers or directors or employees, except for directors’ fees and
compensation to officers in the ordinary course of business;

(k) except for the Third Amended and Restated Articles of Incorporation of the
Company, amended its certificate of incorporation or by-laws or similar
organizational documents;

(l) issued, sold, transferred, pledged, disposed of or encumbered any shares of
any class or series of its capital stock, or securities convertible into or
exchangeable for, or options, warrants, calls, commitments or rights of any kind
to acquire, any shares of any class or series of its capital stock, other than
shares of Common Stock reserved for issuance on the date of this Agreement
pursuant to the Company’s 2005 Long-Term Incentive Compensation Plan, the
exercise of any warrants or options to purchase Common Stock described on
Schedule 2.6 or existing agreements that require the Company to issue shares of
Common Stock;

(m) terminated or materially modified or amended any of its material contracts
or waived, released or assigned any material rights under any material contract
or claims, except in the ordinary course of business and consistent with past
practice;

(n) revalued in any material respect any of its assets, including writing down
the value of inventory or writing-off notes or accounts receivable, other than
in the ordinary course of business consistent with past practice or as required
by GAAP;

(o) adopted a plan of complete or partial liquidation, dissolution, merger,
consolidation, restructuring, recapitalization or other reorganization of the
Company or any of its Subsidiaries; or

(p) agreed, whether in writing or otherwise, to take any action described in
this section.

2.9 Income Tax Returns. Except as set forth on Schedule 2.9, the Company and the
Subsidiaries have filed all federal and state income tax returns which are
required to be filed, and have paid, or made provision for the payment of, all
taxes which have become due pursuant to said returns or pursuant to any
assessment received by the Company or any Subsidiary, except such taxes, if any,
as are being contested in good faith and as to which adequate reserves have been
provided. The Company has no knowledge of any pending assessments or adjustments
of the income tax payable of the Company or its Subsidiaries with respect to any
year.

2.10 Permits; Compliance With Law. The Company and each Subsidiary possesses,
and will hereafter possess, all permits, consents, approvals, franchises and
licenses required and rights to all trademarks, trade names, patents, and
fictitious names, if any, necessary to enable them to conduct the business in
which it is now engaged in compliance with applicable law, except where failure
to do so would not have a Material Adverse Effect. The Company and each
Subsidiary are in compliance with all federal, state and local laws, regulations
and ordinances (“Requirements of Law”) in the conduct of its business and
corporate affairs, except where failure to comply, singly or in the aggregate,
would not have a Material Adverse Effect.

2.11 ERISA. Except as set forth on Schedule 2.11, the Company and each
Subsidiary is in compliance in all material respects with any applicable
provisions of ERISA; the Company and each Subsidiary has not violated any
provision of any Plan maintained or contributed to by it; no Reportable Event as
defined in ERISA has occurred and is continuing with respect to any employee
benefit plan (“Plan”) initiated by the Company or any Subsidiary; the Company
and each Subsidiary has met its minimum funding requirements under ERISA with
respect to any Plan; and any Plan will be able to fulfill its benefit
obligations as they come due in accordance with the Plan documents and under
generally accepted accounting principles. Schedule 2.11 describes each Plan
maintained by the Company and each of its Subsidiaries.

2.12 Contracts. Schedule 2.12 sets forth a description of each Contractual
Obligation not filed as an exhibit to the SEC Reports that provides for payments
to or by the Company or any Subsidiary in excess of $25,000, or is otherwise
material to the operations of the Company or any Subsidiary. Except as set forth
on Schedule 2.4, neither the Company nor any Subsidiary is in default on any
Contractual Obligation, except for such defaults which would not have a Material
Adverse Effect.

2.13 Environmental Matters. Except as set forth on Schedule 2.13, since
September 10, 2004, the Company and its subsidiaries (including the
Subsidiaries) have at all times been in compliance in all material respects with
all environmental laws and regulations applicable to the Company’s current
business except where the failure to so comply would not cause a Material
Adverse Effect. Except as described in the SEC Reports or as set forth on
Schedule 2.13, to the Company’s knowledge none of the operations of the Company
or any Subsidiary is the subject of any federal or state investigation
evaluating whether any remedial action involving a material expenditure is
needed to respond to a release of any toxic or hazardous waste or substance into
the environment. Except as set forth on Schedule 2.13, neither the Company nor
any Subsidiary has received notice of any actual or threatened claim,
investigation, proceeding, order or decree in connection with any release of any
toxic or hazardous waste or substance into the environment.

2.14 Trademarks, etc. The Company and the Subsidiaries own, have sufficient
title to, or have the right to use (or can obtain the right to use on reasonable
commercial terms), all patents, trademarks, service marks, trade names,
copyrights, licenses, trade secrets or other proprietary rights (collectively,
the “Proprietary Rights”) necessary to their business as now conducted without
infringing upon the right of any person. Except for employee confidentiality
agreements with employees and consultants, there are no outstanding material
options, licenses or agreements relating to intellectual property rights of the
Company or any Subsidiary necessary to their business as now conducted, nor is
the Company or any Subsidiary bound by or a party to any material options,
licenses or agreements with respect to the Proprietary Rights of any other
person or entity. To the Company’s knowledge, neither the Company nor any
Subsidiary has violated or is in current violation of, and neither the Company
nor any Subsidiary has received any communications alleging that the Company or
any Subsidiary has violated or, by conducting its business as proposed, would
violate, any of the Proprietary Rights of any other person or entity. The
Company and the Subsidiaries are not aware of any material violation by a third
party of any of their Proprietary Rights necessary to their business as now
conducted.

2.15 Employees. Except as set forth on Schedule 2.15, all employees of the
Company and each Subsidiary are employed “at will” and may be terminated without
payment of severance or incurrence of any other liability of the Company or the
Subsidiaries; no employee of the Company is in violation of any material term of
any employment contract, confidentiality agreement or any other material
Contractual Obligation relating to the right of any such employee to be employed
by the Company or any Subsidiary; and neither the Company nor any Subsidiary has
any employee severance agreement covering any of its employees. There are no
labor disputes or union organization activities pending or threatened between
the Company or the Subsidiaries and their employees.

2.16 Title to Properties. The assets owned or leased by the Company and its
Subsidiaries are all of the assets necessary to conduct the business of the
Company and its Subsidiaries as currently being conducted. The Company and its
Subsidiaries have good and marketable title to substantially all of the assets
they own, real and personal, movable and immovable, tangible and intangible,
free and clear of any charge, claim, lien, pledge, security interest or other
encumbrance, except for: (a) liens for taxes not yet due and payable, (b)
encumbrances described on Schedule 2.16 hereto, or (c) minor imperfections of
title and encumbrances, if any, which (i) are not substantial in amount, (ii) do
not detract from the value of the property subject thereto, impair the
operations of the business of the Company, or the use or license of certain of
the assets of the Company, and (iii) have arisen in the ordinary course of
business consistent with past practice.

2.17 Related Party Transactions. Except for those contracts described in the SEC
Reports or on Schedule 2.17 hereto, no existing Contractual Obligation of the
Company or its Subsidiaries is with or for the direct benefit of (i) any party
owning, or formerly owning, beneficially or of record, directly or indirectly,
in excess of five percent (5%) of the outstanding capital stock of the Company,
(ii) any director, officer or similar representative of the Company, (iii) any
natural person related by blood, adoption or marriage to any party described in
(i) or (ii), or (iv) any entity in which any of the foregoing parties has,
directly or indirectly, at least a five percent (5%) beneficial interest (a
“Related Party”). Without limiting the generality of the foregoing, no Related
Party, directly or indirectly, owns or controls any material assets or material
properties which are used in the Company’s business and to the actual knowledge
of the Company, no Related Party, directly or indirectly, engages in or has any
significant interest in or connection with any business which is, or has been
within the last two years, a competitor, customer or supplier of the Company or
has done business with the Company or which currently sells or provides products
or services which are similar or related to the products or services sold or
provided in connection with the Business.

2.18 Brokers. The Company has not agreed to pay or incurred any obligation in
respect of any finder’s fee, brokerage fee or other commission in connection
with the sale of Shares contemplated by this Agreement.

2.19 Securities Law Matters. Since September 10, 2004, and to the best of its
knowledge from January 1, 2004 until September 9, 2004, the Company has filed
all reports, registration statements, proxy statements and other materials,
together with any amendments required to be made with respect thereto, that were
required to be filed with (i) the SEC under the Securities Act, or the
Securities Exchange Act of 1934, as amended (the “Exchange Act”), and (ii) any
applicable state securities authorities. No such filing, as of the date it was
filed, and as of the date hereof and as of the Closing Date, contained or will
contain any untrue statement of a material fact or omitted to state a material
fact necessary in order to make the statements therein, in light of the
circumstances under which they were made, not misleading. Subject to the
accuracy of the representations and warranties of the Investors set forth in
Section 3, the offer, sale and issuance of the Shares to the Investors will be
exempt from registration under the Securities Act.

2.20 No Anti-Dilution Rights. Except as set forth on Schedule 2.20, the
transactions contemplated hereby will not trigger any anti-dilution provisions
contained in any existing agreements.

2.21 Full Disclosure. No representation, warranty, schedule or certificate of
the Company made or delivered pursuant to this Agreement contains or will
contain any untrue statement of fact, or omits or will omit to state a material
fact the absence of which makes such representation, warranty or other statement
misleading.

3. Representations and Warranties of Investors. Each Investor, severally and not
jointly, hereby makes the following representations and warranties as to such
Investor:

3.1 Organization. Investor, if not a natural person, is duly organized and
validly existing and in good standing under the laws of the state of its
organization.

3.2 Authority. Investor has the corporate or other authority to execute and
deliver this Agreement and the Questionnaire to which such Investor is a party
and to perform its obligations hereunder.

3.3 No Violation. The execution and the delivery by Investor of this Agreement
and the Questionnaire, and its purchase of the Shares and the consummation of
the transactions contemplated hereby or to be effected concurrently herewith do
not and will not (a) conflict with or result in a breach of the terms,
conditions or provisions of, (b) constitute a default under, (c) result in a
violation of, or (d) require any authorization, consent or approval not
heretofore obtained pursuant to, any Contractual Obligation or Requirement of
Law to which Investor is a party or is otherwise subject.

3.4 Enforceability. This Agreement and the Questionnaire constitute the legal,
valid and binding obligation of Investor and is enforceable against Investor in
accordance with its terms, subject to bankruptcy, insolvency, reorganization,
moratorium or other similar laws now or hereafter in effect generally relating
to or affecting creditors’ rights.

3.5 Investment Intent. Investor is acquiring the Shares for its own account or
as a gift for the account of members of Investor’s immediate family or as a
conveyance without consideration to an entity controlled by me, as set forth in
Exhibit 3.5 attached hereto, for investment and not with a view to, or for
resale in connection with, any “distribution” thereof for purposes of the
Securities Act. Investor is an “accredited investor” as such term is defined in
Regulation D under the Securities Act. Investor acknowledges that the Shares
shall be “restricted securities” within the meaning of Rule 144 (“Rule 144”)
under the Securities Act, will contain a transfer restriction legend and may
only be resold pursuant to an effective registration statement filed with the
SEC under the Securities Act, or pursuant to Rule 144 or another valid exemption
from the registration requirements of the Act as established by an opinion of
counsel reasonably acceptable to the Company.

3.6 Investigation. Investor acknowledges that he has been given full access by
the Company to all information concerning the business and financial condition,
properties, operations and prospects of the Company that Investor has deemed
relevant for purposes of making the investment contemplated by this Agreement.
By reason of Investor’s knowledge and experience in financial and business
matters in general, the business of the Company and investments of the type
contemplated by this Agreement in particular, Investor is capable of evaluating
the merits and risks of making the investment in the Shares and is able to bear
the economic risk of the investment (including a complete loss of its investment
in the Shares). Subject to the truth and accuracy of the representations and
warranties made by the Company hereunder, Investor has conducted such
investigation as it deems relevant in connection with its consummation of the
transactions contemplated by this Agreement.

3.7 Brokers. Investor has not agreed to pay or incurred any obligation in
respect of any finder’s fee, brokerage fee or other commission in connection
with the sale of Shares contemplated by this Agreement.

4. Conditions to the Obligations of the Company. The obligations of the Company
to consummate the transactions contemplated by this Agreement on the Closing
Date shall be subject to the satisfaction of each of the conditions set forth in
this Section 4, unless waived by the Company, on or prior to the Closing Date.

4.1 Representations and Warranties. If this Agreement is not signed on the
Closing Date, the representations and warranties of the Investors set forth in
Section 3 shall be true and correct in all material respects as of the Closing
Date as though made on and as of such date.

4.2 No Proceedings. No order, injunction, decree or other action or legal,
administrative, arbitration or other proceeding by any person other than the
Company or investigation by any governmental agency or authority shall be
pending or threatened, challenging or imposing a material limitation on the
execution, delivery or performance of this Agreement, or the consummation of any
of the transactions contemplated hereby.

4.3 Compliance with Laws. The purchase of the Shares by each Investor hereunder
shall be legally permitted by all laws and regulations to which each Investor or
the Company is subject.

4.4 Approval of Documents. All proceedings taken in connection with the
transactions contemplated hereby and all documents incident to such transactions
shall be reasonably satisfactory in form and substance to the Company and its
counsel.

4.5 Questionnaire. Each investor shall have completed and executed and delivered
to the Company a Questionnaire in a manner reasonably acceptable to the Company.

5. Conditions to the Obligations of Investors. The obligations of each Investor
to consummate the transactions under this Agreement on the Closing Date shall be
subject to the satisfaction of each of the conditions set forth in this
Section 5, unless waived by each Investor, on or prior to the Closing Date.

5.1 Representations and Warranties. If this Agreement is not signed on the
Closing Date, the representations and warranties of the Company set forth in
Section 2 shall be true and correct in all material respects as of the Closing
Date as though made on and as of such date; the Company shall have performed all
obligations and complied with all covenants required to be performed or complied
with by the Company under this Agreement on or prior to the Closing Date; and
each Investor shall have received on the Closing Date from the Company a
certificate or certificates, dated the Closing Date, to such effect, which
certificate or certificates shall be signed by an authorized officer of the
Company.

5.2 No Proceedings. No order, injunction, decree or other action or legal,
administrative, arbitration or other proceeding by any person or investigation
by any governmental agency or authority shall be pending or, to the knowledge of
the Company, threatened, challenging or imposing a material limitation on the
execution, delivery or performance of this Agreement, the consummation of any of
the transactions contemplated thereby or the operation by the Company of its
businesses as now conducted.

5.3 Approval of Documents. All proceedings taken in connection with the
transactions contemplated hereby and all documents incident to such transactions
shall be reasonably satisfactory in form and substance to each Investor and its
counsel.

5.4 Compliance with Laws. The purchase of the Shares by each Investor hereunder
shall be legally permitted by all laws and regulations to which each Investor or
the Company is subject.

5.5 No Material Adverse Change. Except as described in the SEC Reports or in
Schedule 2.7, there shall have been no event that has had or could reasonably be
expected to have a Materially Adverse Effect since September 30, 2005.

5.6 Opinion of Counsel. Investor shall have received an opinion of counsel to
the Company in substantially the form attached as Schedule 5.6 hereto.

5.7 Minimum Investment. The Investors shall have agreed to purchase on the
Closing Date shares of Common Stock at a minimum purchase price of $1,000,000 in
the aggregate on the terms set forth herein.

6. Certain Covenants of the Company.

6.1 Listing of Common Stock. The Company shall use its best efforts to cause the
Common Stock to be listed on the American Stock Exchange (or, if such listing
cannot be obtained, upon NASDAQ or another exchange) as soon as practicable
following the date hereof. The Company shall cause the Shares to be listed or
included on each securities exchange or automated quotation system on which
similar securities issued by the Company are then listed or included.

6.2 Shelf Registration. The Company shall prepare and file or cause to be
prepared and filed with the SEC, as soon as practicable but in any event no
later than sixty (60) days after the date hereof (the “Filing Deadline”), a
Registration Statement on Form SB-2 (or such other form as the Company is then
eligible to use) for an offering to be made on a delayed or continuous basis
pursuant to Rule 415 of the Securities Act registering the resale from time to
time by the Investors of the Shares pursuant to plans of distribution reasonably
acceptable to the Investors (the “Registration Statement”). Each Investor agrees
to promptly provide to the Company, in writing, such information as the Company
may reasonably request for inclusion in the Registration Statement. The Company
shall use its best efforts to cause the Registration Statement to be declared
effective under the Securities Act no later than five (5) Business Days after
receipt of notice of “no review” by the SEC or ninety (90) days from the date
hereof in the event of SEC review (the “Effectiveness Deadline”), and to keep
such Registration Statement continuously effective under the Securities Act
until the earlier of (i) the date on which all Shares covered by the
Registration Statement may be sold without volume restrictions pursuant to
either Rule 144 or Rule 144(k) as determined by the counsel to the Company
pursuant to a written opinion letter to such effect, addressed to the Company’s
transfer agent and to the Investors, or (ii) such date as all Shares registered
on such Registration Statement have been resold (the earlier to occur of (i) or
(ii) is the “Registration Termination Date”).

(a) If a Registration Statement ceases to be effective for any reason at any
time prior to the applicable Registration Termination Date, the Company shall
use its best efforts to reinstate the effectiveness thereof.

(b) The Company shall supplement and amend the Registration Statement if
required by the rules, regulations or instructions applicable to the
registration form used by the Company for such Registration Statement, if
required by the Securities Act or, to the extent to which the Company does not
reasonably object, as requested by the Investors.

(c) All Registration Expenses incurred in connection with the registrations
pursuant to this Section 6.2 shall be borne by the Company. “Registration
Expenses” shall mean all expenses incurred by the Company in complying with this
Section 6.2 hereof including, without limitation, all registration and filing
fees, printing expenses, fees and disbursements of counsel for the Company, blue
sky fees and expenses, and the expense of any special audits incident to or
required by any such registration (but excluding the compensation of regular
employees of the Company which shall be paid in any event by the Company and
Selling Expenses, as defined hereinafter). All Selling Expenses incurred in
connection with any registrations hereunder, shall be borne by the Investors.
“Selling Expenses” shall mean all brokerage and selling commissions applicable
to a sale of the Shares pursuant to the Registration Statement.

(d) The Company may suspend sales of Shares pursuant to the Registration
Statement for a period of not more than thirty (30) days during any six
(6) month period in the event it determines in good faith that such Registration
Statement contains or may contain an untrue statement of material fact or omits
or may omit to state a material fact required to be stated therein or necessary
to make the statement therein not misleading; provided that the Company shall
promptly amend such Registration Statement in order to correct any untrue
statement and/or ensure that such Registration Statement is not misleading;
provided further that subject to the time limitations set forth above, the
Company may delay such amendment if the Company determines that such delay is in
the best interest of the Company in order to avoid premature public
announcements of potential acquisitions or other extraordinary transactions. At
the time the Registration Statement is declared effective, each Investor shall
be named as a selling securityholder in the Registration Statement and the
related prospectus in such a manner as to permit such Investor to deliver such
prospectus to purchasers of Shares in accordance with applicable law.

(e) The Company shall promptly furnish to the Investors, upon request and
without charge, (A) any correspondence from the SEC or the staff of the SEC to
the Company or its representatives relating to any Registration Statement, and
(B) after the same is prepared and filed with the SEC, one copy of any
Registration Statement and any amendment(s) thereto, including financial
statements and schedules, all documents incorporated therein by reference and
all exhibits.

(f) The Company shall furnish to the Investors such numbers of copies of a
prospectus, including a preliminary prospectus, in conformity with the
requirements of the Securities Act, and such other documents as they may
reasonably request in order to facilitate the disposition of the Shares owned by
them.

(g) The Company shall use its best efforts to register and qualify the
securities covered by such registration statement under such other securities or
blue sky laws of such jurisdictions as shall be reasonably requested by the
Investors, provided that the Company shall not be required in connection
therewith or as a condition thereto to qualify to do business or to file a
general consent to service of process in any such states or jurisdictions.

(h) The Company shall notify immediately each Investor holding Shares covered by
such registration statement at any time when a prospectus relating thereto is
required to be delivered under the Securities Act of the happening of any event
as a result of which the prospectus included in such registration statement, as
then in effect, includes an untrue statement of a material fact or omits to
state a material fact required to be stated therein or necessary to make the
statements therein not misleading in the light of the circumstances then
existing; provided, however, that, subject to Section 6.2(e) the Company shall
promptly amend such Registration Statement in order to correct any untrue
statement and/or ensure that such Registration Statement is not misleading.

(i) If the Registration Statement covering the Shares required to be filed by
the Company pursuant to this Section 6.2 is not (i) filed with the Commission by
the date that is the Filing Deadline, or (ii) declared effective by the
Commission by the date that is thirty (30) days after the Effectiveness Deadline
(each of such dates being an “Initial Date”), then the Company shall make the
payments to the Investors as provided in the next sentence as liquidated damages
and not as a penalty. The amount to be paid by the Company to the Investors
shall be determined as of each Computation Date (as defined below) and, as
applicable, the actual filing and effectiveness dates of the Registration
Statement, and such amount shall be equal to 1.0% (the “Liquidated Damage Rate”)
of the purchase price for the Shares for the period from the Initial Date to the
first Computation Date, and for each thirty (30)-day period of any subsequent
Computation Dates thereafter, calculated on a pro rata basis to the date on
which the Registration Statement is filed with (in the event of an Initial Date
pursuant to clause (i) above) or declared effective by (in the event of an
Initial Date pursuant to clause (ii) above) the Commission (the “Periodic
Amount”). The full Periodic Amount shall be paid by the Company to the
Investors, pro rata, at the option and sole discretion of the Company, by
(a) wire transfer of immediately available funds within five (5) business days
after each Computation Date or (b) by the issuance of additional Common Stock;
the number of shares to be issued shall be calculated as the Periodic Amount to
which each investor is entitled for each thirty (30)-day computation period,
divided by the lesser of (i) eighty percent (80%) of the average of the high and
low trading prices of the Common Stock during each of the trading days in the
respective computation period, or (ii) three dollars ($3.00) per share, until
such Registration Statement is so filed or declared effective, as the case may
be.

As used in this Section 6.2(i), “Computation Date” means the date which is
thirty (30) days after the Initial Date and, if the Registration Statement to be
filed by the Company pursuant to this Section 6.2 has not theretofore been filed
with the Commission or declared effective by the Commission, as the case may be,
each date which is thirty (30) days after the previous Computation Date until
such Registration Statement is so filed or declared effective, as the case may
be. Notwithstanding the above, if the Registration Statement covering the Shares
required to be filed by the Company pursuant to this Section 6.2 is not filed
with the Commission by the Filing Deadline, the Company shall be in default of
the terms of this Section 6.2, and the Investors shall be entitled to damages as
set forth above.

6.3 Termination of Registration Rights. All rights and obligations provided for
in Section 6.2 shall terminate on the date on which the Company has no
obligation to maintain the effectiveness of the Registration Statement; provided
that the rights of any Investor under Section 6.2 shall terminate the earlier of
(i) the date on which all Shares covered by the Registration Statement may be
sold without volume restrictions pursuant to either Rule 144 or Rule 144(k) as
determined by the counsel to the Company pursuant to a written opinion letter to
such effect, addressed to the Company’s transfer agent and to the Investors, or
(ii) such date as all Shares registered on such Registration Statement have been
resold.

6.4 Reports Under Securities Exchange Act of 1934. With a view to making
available to the Investors the benefits of Rule 144 promulgated under the
Securities Act (“SEC Rule 144”) and any other rule or regulation of the SEC that
may at any time permit Investors to sell securities of the Company to the public
without registration or pursuant to a registration on Form SB-2, the Company
agrees to:

(a) make and keep public information available, as those terms are understood
and defined in SEC Rule 144, at all times so long as the Company remains subject
to the periodic reporting requirements under Sections 13 or 15(d) of the
Exchange Act;

(b) use its best efforts to take such action as is necessary to enable the
Investors to utilize Form SB-2 or such other registration statement form as may
be applicable for the sale of their Shares;

(c) file with the SEC in a timely manner all reports and other documents
required of the Company under the Securities Act and the Exchange Act; and

(d) furnish to any Investor, so long as the Investor owns any Shares, forthwith
upon request (i) a written statement by the Company that it has complied with
the reporting requirements of the Securities Act and the Exchange Act, or that
it qualifies as a registrant whose securities may be resold pursuant to Form
SB-2, (ii) a copy of the most recent annual or quarterly report of the Company
and such other reports and documents so filed by the Company, and (iii) such
other information as may be reasonably requested in availing any Investor of any
rule or regulation of the SEC which permits the selling of any such securities
without registration or pursuant to such form.

7. Indemnification.

7.1 Indemnification by the Company. The Company will indemnify each Investor,
its officers, directors, employees, partners, affiliates, agents,
representatives and legal counsel, and each person controlling (or deemed
controlling) such Investor within the meaning of the Securities Act,
(collectively, the “Investors’ Agents”) with respect to which registration,
qualification or compliance has been effected pursuant to Section 6.2, against
all claims, losses, damages and liabilities (or actions in respect thereof),
joint or several, arising out of or based on (A) (i) any untrue statement (or
alleged untrue statement) of a material fact contained in any prospectus,
offering circular or other similar document or any amendments or supplements
thereto (including any related registration statement and amendments or
supplements thereto, notification or the like) incident to any such
registration, qualification or compliance, or based on any omission (or alleged
omission) to state therein a material fact required to be stated therein or
necessary to make the statements therein not misleading in the light of the
circumstances under which they were made, and will reimburse the Investors and
the Investors’ Agents for any legal or any other expenses reasonably incurred in
connection with investigating or defending any such claim, loss, damages,
liability or action, as incurred, or (ii) any violation by the Company of any
federal, state or common law rule or regulation applicable to the Company in
connection with any such registration, qualification or compliance, and will
reimburse each Investor, and each Investors’ Affiliates, for any legal and any
other expenses reasonably incurred in connection with investigating or defending
any such claim, loss, damage, liability or action; or (B) any breach of any
covenant, agreement, representation or warranty of the Company in this
Agreement. Provided, however, that the Company shall not be liable under this
Section 7: (a) in any such case to the extent that any such claim, loss, damage,
liability or expense arises out of or is based on any untrue statement or
omission based upon written information furnished to the Company by an
instrument duly executed by such Investor and stated to be specifically for use
therein or furnished in writing by such Investor to the Company in response to a
request by the Company stating specifically that such information will be used
by the Company therein, (b) for any amount paid in settlement of claims without
the Company’s written consent (which consent shall not be unreasonably
withheld), or (c) to the extent that it is finally judicially determined that
such Liabilities resulted primarily from the willful misconduct or bad faith of
such indemnified party; provided, further, that if and to the extent that such
indemnification is held, by final judicial determination to be unenforceable, in
whole or in part, for any reason, the Company shall make the maximum
contribution to the payment and satisfaction of such indemnified Liability. In
connection with the obligation of the Company to indemnify for expenses as set
forth above, if an indemnified party is reimbursed hereunder for any expenses,
such reimbursement of expenses shall be refunded to the extent it is finally
judicially determined that the Liabilities in question resulted primarily from
the willful misconduct or bad faith of such indemnified party.

7.2 Indemnification by Investors. Each Investor will indemnify the Company, each
of its directors and officers, each legal counsel and independent accountant of
the Company, each person who controls the Company within the meaning of the
Securities Act, any underwriter, and each other Investor, against all claims,
losses, damages and liabilities (or actions in respect thereof) arising out of
or based on (A) any untrue statement (or alleged untrue statement) of a material
fact contained in any such registration statement, prospectus, offering circular
or other similar document, or any omission (or alleged omission) to state
therein a material fact required to be stated therein or necessary to make the
statements therein not misleading in the light of the circumstances under which
they were made, and will reimburse the Company, such directors, and officers,
control persons, underwriter and each other Investor for any legal or any other
expenses reasonably incurred in connection with investigating or defending any
such claim, loss, damage, liability or action, as incurred, in each case to the
extent, but only to the extent, that such untrue statement (or alleged untrue
statement) or omission (or alleged omission) is made in such registration
statement, prospectus, offering circular or other document in reliance upon and
in conformity with written information furnished in writing to the Company by an
instrument duly executed by such Investor and stated to be specifically for use
therein or furnished by such Investor to the Company in response to a request by
the Company stating specifically that such information will be used by the
Company therein; or (B) any breach of any representation or warranty of such
Investor in this Agreement. Provided, however, that the indemnity agreement
provided in this Section 7 shall not apply to amounts paid in settlement of any
such loss, claim, damage, liability or action if such settlement is effected
without the written consent of the Investor, which consent shall not be
unreasonably withheld. In no event shall an Investor’s indemnification
obligation exceed the net proceeds received from its sale of Shares in such
offering.

7.3 Notification; Procedure.

(a) Each party entitled to indemnification under this Section 7 (the
“Indemnified Party”) shall give notice to the party required to provide
indemnification (the “Indemnifying Party”) promptly after such Indemnified Party
has received written notice of any claim as to which indemnity may be sought,
and shall permit the Indemnifying Party to assume the defense of any such claim
or any litigation resulting therefrom, provided that counsel for the
Indemnifying Party, who shall conduct the defense of such claim or litigation,
shall be approved by the Indemnified Party (whose approval shall not be
unreasonably withheld). The Indemnified Party may participate in such defense at
such party’s expense; provided, however, that the Indemnifying Party shall bear
the expense of such defense of the Indemnified Party if representation of both
parties by the same counsel would be inappropriate due to actual or potential
conflicts of interest. The failure of any Indemnified Party to give notice
within a reasonable period of time as provided herein shall relieve the
Indemnifying Party of its obligations under this Section 7, but only to the
extent that such failure to give notice shall materially adversely prejudice the
Indemnifying Party in the defense of any such claim or any such litigation. No
Indemnifying Party, in the defense of any such claim or litigation, shall,
except with the consent of each Indemnified Party, consent to entry of any
judgment or enter into any settlement which does not include as an unconditional
term thereof the giving by the claimant or plaintiff to such Indemnified Party
of a release from all liability in respect to such claim or litigation.

(b) If the indemnification provided for in this Section 7 is held to be
unavailable to an Indemnified Party with respect to any loss, liability, claim,
damage or expense referred to therein, then the Indemnifying Party, in lieu of
indemnifying such Indemnified Party hereunder, shall contribute to the amount
paid or payable by such Indemnified Party as a result of such loss, liability,
claim, damage, or expense in such proportion as is appropriate to reflect the
relative fault of the Indemnifying Party on the one hand and of the Indemnified
Party on the other in connection with the statements or omissions that resulted
in such loss, liability, claim, damage or expense as well as any other relevant
equitable considerations; provided, that in no event shall any contribution by
an Investor under this Section 7 exceed the net proceeds from the offering
received by such Investor. The relative fault of the Indemnifying Party and of
the Indemnified Party shall be determined by reference to, among other things,
whether the untrue or alleged untrue statement of a material fact or the
omission to state a material fact relates to information supplied by the
Indemnifying Party or by the Indemnified Party and the parties’ relative intent,
knowledge, access to information, and opportunity to correct or prevent such
statement or omission.

(c) The obligations of the Company and each Investor under this Section 7 shall
survive the completion of any offering of the Shares in a Registration Statement
under this Section 7, any investigation made by or on behalf of the Indemnified
Party or any officer, director or controlling Person of such Indemnified Party
and will survive the transfer of securities.

(d) Each Investor shall furnish to the Company such information regarding such
Investor and the distribution proposed by such Investor as the Company may
reasonably request in writing and as shall be reasonably required in connection
with any registration, qualification or compliance referred to in this
Section 7.

7.4 Registration Rights. Each Investor agrees that if such Investor wishes to
sell securities pursuant to the Registration Statement, it will do so in
accordance with this Agreement.

8. Survival of Representations and Warranties. All representations, warranties
and agreements made by the Company and Investors in this Agreement or in any
certificate or other instrument delivered pursuant hereto shall survive the
Closing and any investigation and discovery by the Company or by Investors, as
the case may be, made at any time with respect thereto.

9. Miscellaneous Provisions.

9.1 Deliveries. The Company and Investors hereby covenant and agree to use their
respective best efforts to perform each of their obligations hereunder, to
deliver all certificates and to satisfy all other conditions set forth in this
Agreement and to close the transactions contemplated by this Agreement on the
Closing Date.

9.2 Successors and Assigns. This Agreement is executed by, and shall be binding
upon and inure to the benefit of, the parties hereto and each of their
respective successors and assigns; provided, however, that neither this
Agreement nor any right pursuant hereto nor interest herein shall be assignable
except (a) by the Company with the consent of a Majority of the Investors (as
defined in Section 9.9), (b) by the Company in connection with a merger,
consolidation or sale of all or substantially all of its assets, (c) by an
Investor with the prior written consent of the Company or (d) by an Investor in
connection with a sale or other transfer of the Shares. None of the provisions
of this Agreement shall be for the benefit of or enforceable by any other
person.

9.3 Notices. All notices, demands and other communications provided for or
permitted hereunder shall be made in writing and shall be by registered or
certified first-class mail, return receipt requested, telecopier, courier
service or personal delivery:

if to the Investors at the address set forth on the signature page hereof:

     
if to the Company at the following address:
  with a copy to:
 
   
BPZ Energy, Inc.
580 Westlake Park Blvd., Suite 525
Houston, Texas 77079
Attn: Chief Executive Officer and President
Fax: (281) 556-6377
Attn: Chief Financial Officer
  Adams and Reese LLP
4400 One Houston Center
1221 McKinney
Houston, Texas 77010
Attn: Mark W. Coffin
Fax: (713) 652-5152

All such notices and communications shall be deemed to have been duly given:
when delivered by hand, if personally delivered; when delivered by courier, if
delivered by commercial overnight courier service; five business days after
being deposited in the mail, postage prepaid, if mailed; and when receipt is
acknowledged, if telecopied.

9.4 Counterparts. This Agreement may be executed in any number of counterparts,
and each such counterpart will for all purposes be deemed an original, and all
such counterparts shall constitute one and the same instrument.

9.5 Governing Law; Forum. This Agreement shall be governed by, and construed and
enforced in accordance with, the laws of the State of Delaware applicable to
contracts entered into and to be wholly performed therein. Each party to this
Agreement hereby irrevocably agrees that any legal action or proceeding arising
out of or relating to this Agreement or any agreements or transactions
contemplated hereby shall be brought in the courts of the State of Delaware or
of the United States of America for the District of Delaware and hereby
expressly submits to the personal jurisdiction and venue of such courts for the
purposes thereof and expressly waives any claim of improper venue and any claim
that such courts are an inconvenient forum. Each party hereby irrevocably
consents to the service of process of any of the aforementioned courts in any
such suit, action or proceeding by the mailing of copies thereof by registered
or certified mail, postage prepaid, to the address set forth in Section 9.3,
such service to become effective 10 days after such mailing.

9.6 Attorneys’ Fees. If any party should institute any action to enforce or
interpret any term or provision of this Agreement, the party prevailing in such
action, after all appeals have been exhausted, shall be entitled to its
attorneys’ fees, out-of-pocket disbursements and all other expenses from the
non-prevailing party in such action.

9.7 Entire Agreement. This Agreement (together with all Exhibits and Schedules
hereto) constitutes the entire understanding and agreement between the parties
hereto with respect to the subject matter hereof and supersedes all prior and
contemporaneous written and oral negotiations, discussions, agreements and
understandings with respect to such subject matter.

9.8 Section Headings. The section and subsection headings contained in this
Agreement are included for convenience only and form no part of the agreement
between the parties.

9.9 Consent of Investors. Any term or condition hereof may be waived or amended
by the consent of all Investors who have purchased the shares hereunder.

9.10 Interpretation. Each of the Investors and the Company have participated in
the negotiation and drafting of this Agreement. Accordingly, each of the parties
hereby waives any statutory provision, judicial precedent or other rule of law
to the effect that contractual ambiguities are to be construed against the party
who shall have drafted the same.

9.11 Severability. Whenever possible, each provision of this Agreement shall be
interpreted in such a manner as to be effective and valid under applicable law,
but if any provision of this Agreement shall be or become prohibited or invalid
under applicable law, such provision shall be ineffective to the extent of such
prohibition or invalidity without invalidating the remainder of such provision
or the remaining provisions of this Agreement except to the extent that any
provision would clearly be contemplated by the parties to be conditioned upon
the validity and enforceability of such invalid or prohibited provision.

9.12 Public Announcements. The Company may, at its option, issue a press release
regarding the closing of this offering within a reasonable period after the
Closing. Except for such disclosure as the Company is advised by counsel is
required to be included in documents filed with the Securities and Exchange
Commission or otherwise required by law, the Company shall not use the name of,
or make reference to, any Investor or any of its Affiliates in any press release
or in any public manner (including any reports or filings made by the Company
under the Exchange Act) without such Investor’s prior written consent which
consent shall not be unreasonably withheld.

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
and delivered by their respective representatives hereunto duly authorized as of
the date first above written.

BPZ ENERGY, INC.,
a Colorado corporation

/s/ Randall D. Keys     
Randall D. Keys
Chief Financial Officer
580 Westlake Park Blvd., Suite 525
Houston, Texas 77079

INVESTOR

     
Signature

     
Name

     
Title

Address:

     

     

     

2